UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7200



RICHARD ROY YOST,

                                            Petitioner - Appellant,

          versus

P. L. HUFFMAN, Warden; JOHN B. METZGER, III,
Chairman, Virginia Parole Board; VIRGINIA
PAROLE BOARD,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-869-R)

Submitted:   May 1, 1997                      Decided:   May 7, 1997

Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Richard Roy Yost, Appellant Pro Se. Mary Elizabeth Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for reconsideration of the denial of his 28 U.S.C.A. § 2254

(West 1994 & Supp. 1997) petition. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we dismiss the appeal on the reasoning of the district
court. Yost v. Huffman, No. CA-95-869-R (W.D. Va. July 2, 1996). We
deny Yost's motions for stay of the district court order pending

appeal and for a certificate of probable cause to appeal. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2